Case 18-21721 Doc50 Filed 05/10/19 Entered 05/10/19 15:00:05 Page 1of1

United States Bankruptcy Court

District of Connecticut

 

 

In re: -
Deborah A. Chiswell Case Number: 18-21721

Chapter: 13
Debtor

 

ORDER APPROVING FINAL APPLICATION FOR COMPENSATION

Pursuant to 11 U.S.C. §§ 328, 330 and/or 331, Neil Crane (the "Applicant"), filed a Final Application
for Compensation on April 8, 2019 (the "Application", ECF No. 43). After notice and hearing held on May 9,
2019, upon consideration of the objection/response filed by the Chapter 13 Trustee to the Application (ECF
No. 46) and in the absence of any other objection to the Application; it is hereby

ORDERED: The Application is approved and the fees in the amount of $4,910.00, and reimbursement
of expenses in the amount of $310.00, is awarded as compensation to the Debtor's Attorney subject to final
adjustment and disgorgement in the event all administrative expenses are not paid in full; and it is further

ORDERED: The Chapter 13 Trustee shall pay the balance of $1,000.00 from the awarded fees of
$4,910.00 from the Debtor's Estate.

Dated: May 10, 2019 BY THE COURT

James J. Tancredi
‘United! uptey Judge
‘ of Cormecticut

United States Bankruptcy Court
District of Connecticut

450 Main Street. 7th Floor
Hartford, CT 06103

* For the purposes of this order, "Debtor" means "Debtors" where applicable.
